Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1108 Filed 04/15/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 TAYLOR MADISON,                                       Case No. 20-cv-11424

        Plaintiff,
                                                       Sean F. Cox
 v.                                                    United States District Court Judge

 36TH DISTRICT COURT
 and NANCY M. BLOUNT,

        Defendants.


       OPINION AND ORDER GRANTING DEFENDANT NANCY M. BLOUNT’S
                          MOTION TO DISMISS

       Taylor Madison filed this civil rights suit against both the 36th District Court and Judge

Nancy M. Blount. She alleges several violations of federal civil rights laws stemming from the

reassignment of her state-court case to a different judge. The parties have briefed the issues, and

the Court held a Zoom hearing on April 8, 2021. Before the hearing, counsel for Madison and the

36th District Court stipulated that the 36th District Court would be dismissed with prejudice from

this action; they filed a joint order shortly thereafter (ECF No. 23).

       After considering Madison’s claims against Judge Blount, the Court also will dismiss the

case against Judge Blount for the reasons discussed below.

                                                  I.

                                                 A.

       In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

“construes the complaint in the light most favorable to the plaintiff, accepts the plaintiff's factual



                                                  1
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1109 Filed 04/15/21 Page 2 of 9




allegations as true, and determines whether the complaint ‘contain[s] sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’ ” Heinrich v. Waiting Angels

Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir. 2012) (alteration in original) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). “In conducting this analysis, ‘the court primarily considers

the allegations in the complaint, although matters of public record, orders, items appearing in the

record of the case, and exhibits attached to the complaint, also may be taken into account.’” Meyers

v. Cincinnati Bd. of Educ., 983 F.3d 873, 880 (6th Cir. 2020) (quoting Amini v. Oberlin Coll., 259

F.3d 493, 502 (6th Cir. 2001)).

                                                   B.

        The decade-long history of this case has been well-summarized in many Michigan state-

court opinions. See, e.g., Madison ex rel. Dickens v. AAA of Mich. (Madison I), No. 10-101514-

NF, 2017 WL 11459401 (Wayne Cty. Cir. Ct., July 18, 2017). As background, the “Michigan

Supreme Court requested a study of the 36th District Court” and “issued an order appointing Hon.

Michael Talbot Judge of the Court of Appeals as Special Judicial Administrator” of the court. See

id. at *1. One part of the study related to cases brought by attorney Michael Fortner, who had filed

more than 100 cases in that court between 2010 and 2013. See id. Judge Talbot and Chief Judge

Nancy M. Blount “identified a need for assistance in designing and implementing an effective

caseflow management plan for the newly created civil division.” See id. at *2. This restructuring

included consolidating the 49 pending cases filed by Fortner and assigning them to a single docket.

See id. at *1–2. Ultimately, Judge Talbot assigned those pending cases to Judge Pamela Harwood.

See id. at *2 n.9. Harwood, who was a visiting judge, started her appointment on September 11,

2013. (ECF No. 15-6, PageID.431.) The Michigan Supreme Court ended Judge Talbot’s


                                                   2
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1110 Filed 04/15/21 Page 3 of 9




appointment as a special judicial administrator for the 36th District Court on September 18, 2014.

(ECF No. 13-2, PageID.76). The state court administrative office extended Harwood’s assignment

as visiting judge periodically through December 31, 2017. (ECF No. 15-6.)

       In this federal case, Madison’s claims relate to the extensive state-court litigation that

started after she was struck by an automobile in 2004, at the age of 10. See Madison ex rel. Dickens

v. AAA Mich. (Madison II), No. 17-011570-AV, 2018 WL 9991249, at *1 (Wayne Cty. Cir. Ct.,

Feb. 26, 2018), aff’d on other grounds, No. 342868, 2019 WL 4732676 (Mich. Ct. App. Sept. 26,

2019), appeal denied, 941 N.W.2d 375 (Mich. 2020). Represented by Fortner, Madison filed a no-

fault insurance suit in Michigan’s 36th District Court, where the Hon. B. Pennie Millender was the

presiding judge. See id. at *1–2, *2 n.11. In 2011 a jury returned a verdict of $46,233 in Madison’s

favor. See id. at *2. Then, the case took many turns:

       Her complaint alleged damages in the amount of $25,000, the jurisdictional
       maximum, yet her proofs totaled $144,480, an amount far exceeding the
       jurisdictional limit. . . . In November 2011, the parties stipulated to the entry of a
       judgment for $25,000. . . . One month after judgment entered, defendant filed an
       unsuccessful motion for judgment notwithstanding the verdict or transfer to the
       circuit court. Defendant claimed an appeal in the circuit court, asserting that the
       district court lacked jurisdiction because the amount in controversy exceeded
       $25,000. The circuit court rejected this argument. This Court granted defendant’s
       application for leave to appeal and in 2014, [the court of appeals] vacated the
       judgment on subject-matter jurisdiction grounds.

Madison ex rel. Dickens v. AAA of Mich. (Madison III), No. 342868, 2019 WL 4732676, at *1

(Mich. Ct. App. Sept. 26, 2019).

       An appeal in Madison’s case was held in abeyance while the Michigan Supreme Court

considered a “virtually identical” case filed by Fortner. See id. Ultimately, the state high court held

that the district court was not divested of subject-matter jurisdiction. See id. On remand, Madison’s



                                                  3
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1111 Filed 04/15/21 Page 4 of 9




case was heard by Judge Harwood, who dismissed Madison’s case in 2017. See Madison I, 2017

WL 11459401, at *1, *5. But the state circuit court reversed that opinion, see Madison II, 2018

WL 9991249, at *5, and the state court of appeals affirmed, see Madison III, 2019 WL 4732676,

at *7, appeal denied, 941 N.W.2d 375 (Mich. 2020). In July 2020 the case again returned to the

36th District Court, where it was assigned to Chief Judge William McConico. (ECF No. 14-2,

PageID.137.)

                                                C.

       Madison’s suit here alleges that Judge Blount “reassigned this case to Pamela Harwood

(Caucasian), a non-36th District Judge, who was hand-picked by Defendant Blount.” (ECF No.

13, PageID.44.) Madison, who is black, continues that “upon information and belief, Defendant

Blount assigned only Taylor Madison’s case to Judge Harwood.” (Id. at 43–44) Furthermore, she

says she never received an order explaining the reassignment of her case to a new judge on remand.

(Id. at 44.) Madison accuses Judge Harwood of being Judge Blount’s “hand-picked ‘private

judge,’” who used to work as an arbitrator in cases involving the defendant insurance party. (Id. at

44–45.) And Madison believes that Judge Blount’s request for a visiting judge related solely to the

purpose of presiding over the remand of her case. (Id. at 45.) Finally, Madison states that “upon

information and belief, Defendant Blount did not assign any Caucasian litigants to Harwood, only

Taylor Madison.” (Id. at 46.) Her suit seeks $2 million for alleged violations of 42 U.S.C. §§ 1981,

1983, and 1985 as well as a Monell claim. (Id. at 46–51.)

       Judge Blount responds with a long list of reasons why Madison’s suit should be dismissed

under Rule 12(b)(6). (ECF No. 14.) The Court will now consider those arguments in turn.




                                                 4
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1112 Filed 04/15/21 Page 5 of 9




                                                  II.

                                                  A.

       First, Judge Blount’s motion argues that Madison’s complaint fails to state a § 1981 claim.

(ECF No. 14, PageID.117.) Under that statute, “[a]ll persons . . . shall have the same right . . . to

make and enforce contracts.” See 42 U.S.C. § 1981. Yet, Madison does not identify a contractual

relationship here. Nor can Madison use § 1981—rather than § 1983—to sue Judge Blount, who is

a state actor. See Boxill v. O’Grady, 935 F.3d 510, 519 (6th Cir. 2019). The Court agrees that

Madison failed to state a claim under § 1981.

       Likewise, Madison’s conspiracy claim under § 1985 falls short. To state a conspiracy

claim, Madison must allege “that (1) a single plan existed, (2) the conspirators shared a

conspiratorial objective to deprive the plaintiffs of their constitutional rights, and (3) an overt act

was committed in furtherance of the conspiracy that caused the injury.” Jackson v. City of

Cleveland, 925 F.3d 793, 817 (6th Cir. 2019) (quoting Robertson v. Lucas, 753 F.3d 606, 622 (6th

Cir. 2014)), cert. denied, 140 S. Ct. 855 (2020). Judge Blount correctly notes that the

intracorporate conspiracy doctrine applies here. If “all of the defendants are members of the same

collective entity, there are not two separate ‘people’ to form a conspiracy.” Id. (quoting Johnson

v. Hills & Dales Gen. Hosp., 40 F.3d 837, 839–40 (6th Cir. 1994)). This doctrine applies to

conspiracy claims like the one here. After all, Judge Blount and the 36th District Court are

members of the same collective entity. So the conspiracy claim is dismissed.

       Next, Judge Blount moves to dismiss Madison’s § 1983 claim against her. Madison alleges

that Judge Blount targeted her based on her race, specifically that Judge Blount reassigned her case

to Judge Harwood because she was black. In addition, Madison believes that no white person was


                                                  5
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1113 Filed 04/15/21 Page 6 of 9




reassigned to Judge Harwood. She asserts that Judge Blount had a vendetta against her and

assigned solely her case to Judge Harwood.

       There are numerous shortcomings of Madison’s § 1983 claim. “To state an equal protection

claim, a plaintiff must adequately plead that the government treated the plaintiff disparately as

compared to similarly situated persons and that such disparate treatment either burdens a

fundamental right, targets a suspect class, or has no rational basis.” Ctr. for Bio–Ethical Reform,

Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (internal quotation marks and citation

omitted). Moreover, an “allegation of discriminatory intent based on race must be ‘accompanied

by some evidence that the people not disciplined were similarly situated and of a different race.’”

Id. (quoting Nali v. Ekman, 355 F. App’x 909, 913 (6th Cir. 2009)). Yet, nowhere in Madison’s

complaint does she adequately plead disparate treatment compared to a similarly situated person

of a different race. Rather, the public record indicates that cases filed by Michael Fortner on behalf

of dozens of other plaintiffs—not just hers—were reassigned to Judge Harwood. The record also

indicates that Judge Harwood was not “hand-picked” by Judge Blount; rather, Judge Talbot was

the person who assigned the 49 pending cases to Judge Harwood.

       Ultimately, Madison’s § 1983 claim cannot withstand a motion to dismiss. “A complaint

that includes only conclusory allegations of discriminatory intent without supporting factual

allegations does not sufficiently show entitlement to relief.” HDC, LLC v. City of Ann Arbor, 675

F.3d 608, 613 (6th Cir. 2012); accord Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190–91 (4th

Cir. 2010) (“Here, although Coleman's complaint conclusorily alleges that Coleman was

terminated based on his race, it does not assert facts establishing the plausibility of that allegation.

. . . Absent such support, the complaint’s allegations of race discrimination do not rise above


                                                   6
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1114 Filed 04/15/21 Page 7 of 9




speculation.”) The complaint’s threadbare allegations are conclusory, speculative, and devoid of

supporting facts. Madison offers little more evidence of discrimination than the facts that she is

Black and Judge Harwood is white. Yet, membership in a protected class alone is not enough to

show entitlement to relief. See, e.g., Downs v. Bel Brands USA, Inc., 613 F. App’x 515, 519 (6th

Cir. 2015); Han v. Univ. of Dayton, 541 F. App’x 622, 626–27 (6th Cir. 2013). Rather, a plaintiff

must allege more than “naked assertions devoid of further factual enhancement.” Keys v. Humana,

Inc., 684 F.3d 605, 610 (6th Cir. 2012) (alterations and internal quotation marks omitted) (quoting

Iqbal, 556 U.S. at 678).

       Additionally, Madison fails to state a claim for relief under Monell v. Department of Social

Services, 436 U.S. 658 (1978). Monell governs the liability of municipalities under 42 U.S.C.

§ 1983. “[L]iability will attach only where the plaintiff establishes that the municipality engaged

in a ‘policy or custom’ that was the ‘moving force’ behind the deprivation of the plaintiff’s rights.”

Powers v. Hamilton Cnty. Pub. Def. Comm’n, 501 F.3d 592, 607 (6th Cir. 2007) (quoting Monell,

436 U.S. at 694). Yet, the 36th District Court is not a municipality, but an arm of the State of

Michigan. Nor is Judge Blount an official for a municipality. So Monell is inapplicable to this case.

Madison’s related cause of action must be dismissed.

                                                 B.

       One other reason prevents Madison’s claims against Judge Blount from advancing: judicial

immunity. “‘Although unfairness and injustice to a litigant may result on occasion,’ a judge must

be able to exercise his judicial authority ‘without apprehension of personal consequences to

himself.’” Cameron v. Seitz, 38 F.3d 264, 271 (6th Cir. 1994) (quoting Mireles v. Waco, 502 U.S.

9, 10 (1991)). Judges are immune from suits seeking damages as long as their actions were


                                                  7
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1115 Filed 04/15/21 Page 8 of 9




“judicial.” DePiero v. City of Macedonia, 180 F.3d 770, 784 (6th Cir. 1999) (quoting Stump v.

Sparkman, 435 U.S. 349, 362 (1978)). Courts must consider both “the nature of the act” and “the

expectations of the parties.” Id.

        Here, Judge Blount is immune from suit because the nature of her acts was judicial. The

Court disagrees with Madison (ECF No. 18, PageID.1073) that Judge Blount was acting as an

administrator. Even if Judge Blount had been the person who reassigned Madison’s case—

although the record indicates otherwise—“the assignment of cases is still a judicial function in the

sense that it concerns the case deciding process.” Barrett v. Harrington, 130 F.3d 246, 258 (6th

Cir. 1997) (quoting Martinez v. Winner, 771 F.2d 424, 434 (10th Cir. 1985)). In Barrett, the Sixth

Circuit held that a judge’s letter to prosecutors was protected by judicial immunity because it

involved the case-deciding process even though it “did not concern whether [the plaintiff] would

win or lose the case.” See id. Other case law confirms that judges are entitled to immunity for acts

related to the case-deciding process. See, e.g., Cameron, 38 F.3d at 272 (holding that judge’s

transfer of a case worker’s cases was a judicial act); Mann v. Conlin, 22 F.3d 100, 104 (6th Cir.

1994) (holding that judge’s acts of setting hearing dates and of collecting attorney’s fees were

judicial acts).

        Madison’s citations to the contrary (ECF No. 18, PageID.1072–73) are distinguishable. To

be sure, the Sixth Circuit has indicated that when “an action taken by a judge is not an adjudication

between parties, it is less likely that the act is a judicial one.” Cameron, 38 F.3d at 271 (quoting

Morrison v. Lipscomb, 877 F.2d 463, 465 (6th Cir. 1989)). But as discussed above, Cameron held

that the judge in the case was immune from suit even though his actions were not adjudications

between parties. See id. at 272. Madison also cites Forrester v. White, 484 U.S. 219 (1988) and


                                                 8
Case 2:20-cv-11424-SFC-APP ECF No. 24, PageID.1116 Filed 04/15/21 Page 9 of 9




Antoine v. Byers & Anderson, Inc., 508 U.S. 429 (1993), but these cases are inapposite. The

Supreme Court held in Forrester that a judge was not protected by judicial immunity when he

fired a court employee. See 484 U.S. at 230. In Antoine, the Supreme Court held that a court

reporter was not entitled to judicial immunity. See 508 U.S. at 437. Neither of those cases

persuades this Court that Judge Blount performed acts that were not judicial in function.1

       Because of these reasons, Madison’s claims against Judge Blount are dismissed.

                                                 III.

       There are “proper procedures for a litigant wishing to challenge a judge’s rulings,” see

Coleman v. Roberts, No. 19-13448, 2019 WL 6617977, at *2 (E.D. Mich. Dec. 5, 2019)—

including the appellate procedure that the plaintiff successfully used in state court. “Suing the

judge is not one” of those proper procedures, however. Id. And although this Court takes seriously

any accusations of racial bias, the allegations here lack supporting facts and are not sufficient to

survive a motion to dismiss. See HDC, 675 F.3d at 613; Coleman, 626 F.3d at 190–91. Defendant

Nancy M. Blount’s motion to dismiss is GRANTED.

       IT IS SO ORDERED.

Dated: April 15, 2021                                   s/Sean F. Cox
                                                        Sean F. Cox
                                                        U. S. District Judge



1
  At the hearing, co-counsel for Madison (who filed his appearance on the day of the hearing)
raised an argument that was not discussed in the pleadings. He argued that Judge Blount should
not be entitled to judicial immunity because she failed to follow state-court rules related to
transferring cases. See Mich. Ct. R. 8.110(C) (discussing duties and powers related to chief judge’s
role); Mich. Ct. R. 8.111(C) (discussing reassignment of cases). However, even if it were
appropriate to consider the argument at this stage, the state-court rules confirm that a chief judge’s
reassignment of a case to a visiting judge is clearly a function that is normally performed by a
judge. Such an act, therefore, is protected by judicial immunity. See Barrett, 130 F.3d at 258.

                                                  9
